Order, Supreme Court, Bronx County (Julia Rodriguez, J.), entered January 9, 2012, which, in this personal injury action arising from a motor vehicle accident, granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The unsigned deposition transcripts submitted by defendants in support of their motion were admissible (see CPLR 3116 [a]). Plaintiffs transcript was certified by the reporter and plaintiff does not challenge its accuracy (Sass v TMT Restoration Consultants Ltd., 100 AD3d 443, 443 [1st Dept 2012]). Although the unsigned deposition transcript of defendant Jordain was not certified by a reporter, it “was submitted by the party deponent himself and, therefore, was adopted as accurate by the deponent” (Rodriguez v Ryder Truck, Inc., 91 AD3d 935, 936 [2d Dept 2012]).
Defendants, as the owner and operator of the stopped vehicle that was rear-ended by plaintiff, were entitled to summary judgment dismissing the complaint. Plaintiff failed to provide a non-negligent explanation for the collision (see Francisco v Schoepfer, 30 AD3d 275, 275-276 [1st Dept 2006]). Plaintiff’s assertion that defendants’ vehicle had “stopped suddenly” is insufficient to rebut the presumption of his negligence (id. at 276).
*544We have considered plaintiffs remaining contentions and find them unavailing. Concur—Andrias, J.P., Saxe, DeGrasse, AbdusSalaam and Feinman, JJ.